PECK, J.
Epitomized Opinion
This was an application for a return of property filed by Hilsinger, the receiver of the Schaller Brewing Co. Hilsinger had been operating this plant as a near beer manufacturing business, and had a license from the federal revenue department to de-alcoholize quantities of beer then on hand. One of the company’s trucks was searched by federal agents, who found that some of the beer contained in some of the barrels on said truck tested as high as 4%. Four of these barrels were seized by the federal agents. Upon searching the factory they also found kegs and bottles containing beer and alcoholic contents from 1% to 4%. The' agents took samples from various bottles, kegs and vats for sample purposes. At the trial the defendant claimed that the seizure was unlawful. In denying the peittion for a restoration the court held:
1. That prohibition agents are authorized without warrant to seize contrabrand liquor on a truck which was being transported for beverage purposes.
2. Prohibition agents, for the purpose of enforcement of the Prohibition Act, are vested with the powers granted inspectors by revised statutes Sec. 3177 (Comp. St. Sec. 5900) and may without warrant enter a brewry engaged under a permit from the internal revenue department, in the manufacture of near beer, which is a taxable product, and may search for contrabrand and seize the same when found.
3. The fact that contrabrand liquor is made and in possession of a receiver of a state court does not render it immune from seizure by federal prohibition agents.